          Case 2:19-cv-02842-CJC-E Document 13 Filed 04/18/19 Page 1 of 1 Page ID #:73




                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                   CASE NUMBER


Chris Kobin                                                                        2:19-cv-02842-RSWL-Ex
                                                    PLAINTIFF(S)
                                 v.

Big Picture Loans, LLC, et al.                                                ORDER RETURNING CASE
                                                                                FOR REASSIGNMENT
                                                  DEFENDANT(S).



   IT IS ORDERED that the above-entitled case is hereby returned to the Clerk for random reassignment
pursuant to the provisions of General Order 19-03 .




      April 18, 2019                                         s/ RONALD S.W. LEW
      Date                                                   United States District Judge



                                         NOTICE TO COUNSEL FROM CLERK


      This case has been reassigned to Judge               Cormac J. Carney         for all further proceedings.
On all documents subsequently filed in this case, please substitute the initials     CJC             after the case
number in place of the initials of the prior judge so that the case number will read 2:19-cv-02842 CJC(Ex)         .
This is very important because documents are routed to the assigned judge by means of the initials.




cc:       Previous Judge    Statistics Clerk

CV-89 (03/19)                                  ORDER RETURNING CASE FOR REASSIGNMENT
